Citation Nr: 0118616	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a claim for waiver of recovery of an overpayment of 
the veteran's compensation benefits in an amount calculated 
as $7,883.30 was timely filed. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
October 1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran was notified of an overpayment of 
compensation benefits in an amount calculated as $7,883.30, 
of the right to request waiver of recovery of the 
overpayment, and of the 180 day time limit to request waiver, 
in a letter dated July 16, 1999 addressed to his last known 
address.  This letter was not returned as undeliverable .

2.  He has not shown by satisfactory evidence that he did not 
receive that letter in a timely fashion.

3.  A claim for waiver of recovery of that overpayment was 
not received until April 2000.


CONCLUSION OF LAW

The veteran did not file a timely claim for waiver of 
recovery of an overpayment of compensation benefits in an 
amount calculated as $7,883.30.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is aware of the recent change in the law in which 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  

The Board finds that the evidentiary record in this case is 
complete and that there is no reasonable possibility that 
additional assistance to the veteran in gathering evidence 
would aid in substantiating his claim.  The statement of the 
case provided to the veteran and his representative provided 
notice of the evidence needed to substantiate his claim.

The veteran was in receipt of compensation benefits at the 
100 percent rate for a seizure disorder.  In February 1999 
the RO received information showing that he showing that he 
was incarcerated for conviction of a felony.  Prison 
officials reported that he had been incarcerated on January 
27, 1999.  In April 1999 the veteran was notified, at the 
facility where he was incarcerated, of the proposed reduction 
of his benefits to the 10 percent rate effective March 28, 
1999 under the provisions of 38 U.S.C.A. § 5313 (West 1991 & 
Supp. 2000).  He did not respond to that notice and in July 
1999 his benefits were reduced effective March 28, 1999.  As 
a result of that action an overpayment was established in the 
amount of $7,883.30.  Notice of that overpayment and of the 
veteran's right to request waiver of recovery of the 
overpayment within 180 days was mailed to the veteran at his 
address of record on July 16, 1999.  It was not returned due 
to incorrect address.

On April 14, 2000 a claim for waiver of recovery of the 
overpayment was received.  The statement submitted by the 
veteran which constituted that claim was dated April 4, 2000.  
The Committee denied that claim because the claim was not 
submitted within 180 days of the date of notification of the 
overpayment.  The veteran asserted that he did not receive 
the notice of the overpayment due to his incarceration.

Authority to waive recovery of overpayments of VA benefits is 
provided by 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963 (2000).  Application for a waiver of recovery of an 
overpayment generally must be made within 180 days from the 
date of notification of the indebtedness by the VA to the 
payee.  An exception to the 180 day requirement is provided 
only where the payee can demonstrate that the notification 
was not actually received by the payee within a reasonable 
period after the date of mailing of the notice.  In this 
case, the earliest correspondence which can be construed as a 
claim for waiver of recovery of the overpayment here in 
question is the letter from the veteran dated April 4, 2000.  
Since that correspondence was not prepared until more than 
180 days after the veteran was notified of the overpayment, 
it cannot constitute a timely claim for waiver of recovery of 
the overpayment.

It is contended that the veteran did not receive the notice 
of the overpayment due to his incarceration.  However, the 
only exception provided by the law and regulations to the 
requirement that a claim for waiver be filed within 180 days 
is where the veteran can show that he did not receive notice 
of the overpayment.  His mere allegation that he didn't 
receive the notice is insufficient to warrant an extension of 
time for filing a request for waiver under the law.  That 
notice as well as other correspondence was mailed to the 
veteran at the facility where he was incarcerated.  There is 
no indication in the record that mail sent to that address 
did not reach the veteran and he has not presented evidence 
other than his own statement to show such failure of 
delivery.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the this letter was sent to the 
veteran, and properly delivered by the postal service.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary."  
Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  The veteran in this case has failed 
to allege facts which meet the criteria set forth in the law 
or regulations and, accordingly, his claim must be denied.  


ORDER

The claim for waiver of recovery of an overpayment of the 
veteran's compensation benefits in an amount calculated as 
$7,883.30 was not timely filed and the appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

